Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 9/06/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-216973 filed on 11-19-2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/06/2019 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the number of errors" in “wherein the processor is configured to calculate the number of errors of voice recognition in voice data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a user" in wherein the processor is configured to determine an age of a user and set the duration according…The term ‘a user’ is already introduced in claims 5 as part of the original claim. There is sufficient antecedent basis for ‘a user’ in respective claim and now it is unclear and indefinite what this new ‘a user’ is referring to the previous ‘a user’ is referring to the previous ‘a user’ already introduced. Appropriate correction is required.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 
8. 	Claims 1-4, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0357999) in view of Arai et al (US 2008/0069517). 
9.	Regarding independent claim 1, Kyung Chul Lee et al, herein after Lee, teaches a voice recognition device (Lee para002 where the device or system recognizes the voice with recognition unit 130) comprising:
a memory (Lee para0031 where the device comprises the memory); and
a processor including hardware (Lee para0031 where the device comprises a processor 100),
wherein the processor is configured to extract a feature of input voice data (lee para0040 fig 4 item 133 is extracting feature from the from voice) and 
But Lee further fails to teach clearly set a duration of a silent state after transition of the voice data to the silent state based on the feature, the duration being used for determining that an input of the voice data is completed.
However, Arai et al, herein after Arai, teaches to set a duration of a silent state after transition of the voice data to the silent state based on the feature (Arai para0055 where the using audio as the feature data, it is reasonable to set an audio waveform having a certain period following silent duration which continues for a certain period or longer as the feature parameter), the duration being used for determining that an input of the voice data is completed (Arai para 0055 where the duration of silent occurs after the voice data is completed).

10.    	Regarding claim 2, Lee et al in view of Asai et al teaches the voice recognition device according to claim 1, wherein the processor is configured to determine that the input of the voice data is completed in a case where a silent time elapsed after the transition of the input voice data to the silent state exceeds the duration (Arai para0055 where using the audio feature data a silent duration is set after the audio/voice waveform is set).
11.    	Regarding claim 3, Lee et al in view of Asai et al teaches the voice recognition device according to claim 1, wherein the processor is configured to determine whether the feature is an address, a facility name, or a telephone number from the voice data (Lee para0038-0040 where the feature extracting unit configured to extract a keyword which can be an address or POI from para0038) and set the duration according to the determined feature (Lee para 0037 where the voice recognition feature is POI and sets the multiple endpoint time by time duration setting unit 113).
12.    	Regarding claim 5, Regarding claim Lee et al in view of Asai et al teaches 
the voice recognition device according to claim 1, wherein the processor is configured to acquire the feature of the voice data from information of a user Lee para0038-0040 where the feature extracting unit configured to extract a keyword from voice which can be an address or POI from para0038) and set the duration according to the acquired feature of the voice data (Lee para 0037 where the voice recognition feature is POI and sets the multiple endpoint time by time duration setting unit 113).
8.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected.
9.	Regarding claim 9, the arguments are analogues to claim1, are applicable and is rejected.

	Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0357999) in view of Arai et al (US 2008/0069517) in further view of William F. Ganong et al (US 2014/0012575).

10.    	Regarding claim Lee et al in view of Asai et al teaches the voice recognition device according to claim 1, set the duration according to the number of errors (Lee para051where the present disclosure may improve an end-point detection time when an error for the end-point detection set once occurs because of using a fixed end-point detection time).
But further fails to teach wherein the processor is configured to calculate the number of errors of voice recognition in the voice data and set the duration according to the number of errors.
However, William F. Ganong et al, herein after Ganong, teaches wherein the processor is configured to calculate the number of errors of voice recognition in Ganong para0150 where the evaluation engine evaluates the hesitation of the speech considered an error and it compares the count).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Lee et al with concept of using broadcast program recording/playback apparatus of Arai et al. The motivation for doing so would be to have predictably and advantageously provided the determination of count error in received speech. 
 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0357999) in view of Arai et al (US 2008/0069517) in further view of William F. Ganong et al (US 2014/0012575) in further view of Glen E. Roe et al (US 2018/0352302).

11. 		Regarding claim 6, Regarding claim Lee et al in view of Asai et al and in further view of Ganong et al and in further view of Roe et al teaches the voice recognition device according to claim 4, 
But further fails to teach wherein the processor is configured to determine an age of a user and set the duration according to the determined age.
However, Glen E. Roe et al, herein after Roe, teaches wherein the processor is configured to determine an age of a user (Roe para0006, 0015 where the user’s voice characteristic determines the age of the user) and set the duration according to the determined age (Roe para0050 where the according to the age of a voice characteristic system sets up the duration of the change).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Lin et al with concept of using plurality of smart cards of Lee and combine with Ganong et al and Roe et al. The motivation for doing so would be to have predictably and advantageously 
12.   	Regarding claim 7, The voice recognition device according to claim 1, wherein the processor is configured to calculate a speech speed from the voice data (Roe para0014, 0058 where the system determines the audio input of utterance114 of user speaking rate of 3.3 words per second) and set the duration according to the calculated speech speed (Roe para0058 where the word duration is 45 mille seconds).
 	NOTE: This prior art make of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts were relevant but not applied:

US 2019/0019511: There is provided an information processing apparatus including: a processing unit configured to perform a summarization process of summarizing content of speech indicated by voice information based on speech of a user on a basis of acquired information indicating a weight related to a summary.
Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677